DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/2020 has been entered.
 Response to Amendment
The Amendment filed 5/22/2020 has been entered. Claims 32-39, 41-45, 47, 48, 52-56 and 58-60 remain pending in the application.
Claim Objections
Claims 32, 34, 36, 37, 38, 39, 48, 53, 54 are objected to because of the following informalities:  
Regarding claim 32, lines 2-3, it appears that the limitation “elongated medical devices or members” should read “the elongated medical devices or members” since “elongated medical devices or members” is recited in claim 60, line 5.

Regarding claim 34, line 2, it appears that “width” should read “a width” because this limitation is recited in the first instance.

Regarding claim 34, line 2, it appears that “the channel” should read “the at least one curvilinear channel” in order to refer to same limitation consistently in all the claims.



Regarding claim 37, line 2, it appears that the limitation “the at least one channel” should read “the at least one curvilinear channel” in order to refer to the same limitation consistently in all the claims.

Regarding claim 38, line 2, it appears that the limitation “the at least one channel” should read “the at least one curvilinear channel” in order to refer to the same limitation consistently in all the claims.

Regarding claim 39, line 3, it appears that the limitation “the channel” should read “the at least one curvilinear channel” in order to refer to the same limitation consistently in all the claims.

Regarding claim 48, lines 1-2, it appears that “at least one channel” should be amended to recite “at least one curvilinear channel” in order to refer to the same limitation consistently in all the claims.

Regarding claim 53, line 2, it appears that “said sheaths” should read “said introducer sheaths” in order to refer to the same limitation consistently in all the claims.

Regarding claim 54, line 8, it appears that “at least one curvilinear channel” should read “the one or more curvilinear channels” in order to refer to same limitation consistently in all the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 37, 38, 45, 47, 48, 52, 53-56 and 58-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, line 2, it is unclear if “a depth” refers to “a depth” recited in claim 60, line 7 or additional. For examination purposes, it is construed that “a depth” recited in claim 34 refers to “a depth” recited in claim 60. For examination purposes, it is construed that “a depth” in claim 34 refers to “a depth” recited in claim 60. It appears that claim 34 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 34 is amended to recite “the depth” instead of “a depth”.

Regarding claim 37, line 3, it is unclear if “multiple elongated medical devices or members” refers to or includes “an elongated medical device or member” recited in claim 60, line 5. For examination purposes, it is construed that “multiple elongated medical devices or members” includes plurality of “an elongated medical device or member” recited in claim 60, line 5. It appears that claim 37 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 37 is amended to clearly indicate if “multiple elongated medical devices or members” includes “an 

Regarding claim 38, line 2, it is unclear if “depth” refers to “a depth” recited in claim 60, line 7 or additional. For examination purposes, it is construed that “depth” recited in claim 38 refers to “a depth” recited in claim 60.

Regarding claim 45, the term “implanted lead or leads” in line 4 renders the claim indefinite because it is unclear if “implanted lead or leads” refer to “implanted leads” recited in claim 44 or additional. Furthermore, if “implanted lead or leads” recited in claim 45 refers to “implanted leads” recited in claim 44 then it is unclear if “implanted leads” in claim 44 also includes a single implanted lead in order to provide support to “implanted lead or leads” recited in claim 45. For examination purposes, it is construed that “implanted leads” in claim 44 includes one or more implanted leads and “implanted lead or leads” recited in claim 45 refers to “implanted leads” recited in claim 44.

Regarding claim 47, the term “medical holding apparatuses” in line 1 renders the claim indefinite because it is unclear if the term “medical holding apparatuses” refers to plurality of “a sterile resistive medical holding apparatus” or a single. Claim 60 recites to a single structure of “a sterile resistive medical holding apparatus”. If claim 47 intends to claim multiple of “a sterile resistive medical holding apparatus” of claim 60 then claim 47 needs to be amended to recite “a plurality of the sterile resistive medical holding apparatus” in order to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For examination purposes, it is construed that “medical holding apparatuses” in claim 47 refers to a plurality of a sterile resistive medical holding apparatus recited in claim 60.

Regarding claim 47, line 2, it is unclear if “two or more sterile resistive medical holding apparatuses” refers to a part of “medical holding apparatuses” recited in line 1 or additional. For examination purposes, it is construed that “two or more sterile resistive medical holding apparatuses” is a part of “medical holding apparatuses”.

Claims 48, 52 and 53 being dependent on claim 47 are also rejected.

Regarding claim 53, line 2, the term “their” in the limitation “their introducer sheaths” renders the claim indefinite because it is unclear if the term “their” refers to “all inserted leads” or “the assembly”. For examination purposes, it is construed that the term “their” refers to “all inserted leads”. It appears the claim 53 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 53 is amended to clearly indicate what feature is the term “their” referring to.

Regarding claim 54, line 6, it is unclear if “an elongated medical device or member” refers to “one or more elongated medical devices or members” recited in claim 54, lines 1-2 or additional. For examination purposes, it is construed that “an elongated medical device or member” recited in line 6 refers to “one or more elongated medical devices or members”. It appears that claim 54 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 54 is amended to recite “the one or more elongated medical devices or members” instead of “an elongated medical device or member”.

Regarding claim 54, line 3, the limitation “having one or more curvilinear channels” renders claim indefinite because the limitation “having one or more curvilinear 

Regarding claim 54, line 5, the limitation “having a resistance projection” renders the claim indefinite because the limitation “having a resistance projection” do not clearly indicate if “a flexible, elongated, injection molded substrate”, “a slightly curved upper surface” or “one or more curvilinear channels” has a resistance projection. For examination purposes, it is construed that “one or more curvilinear channels” comprise a resistance projection.

Regarding claim 54, lines 17-20, the limitation “wherein each of the one or more curvilinear channels … hold one of the one or more elongated medical devices or members” renders the claim indefinite for the several reasons. It is unclear if “a depth” recited in line 17 refers to “a depth” recited in line 8 or additional. It is unclear if “each channel” recited in lines 18-19 refers to each channel of the one or more curvilinear channels or additional. It is unclear if “a resistance projection” recited in line 19 is same as “a resistance projection” recited in line 5 or additional. The limitation “wherein each of the one or more curvilinear channels … hold one of the one or more elongated medical devices or members” is already recited in lines 5-9 in a different wordings. Therefore, it is unclear if the limitation recited in lines 17-20 is further adding a structure or reciting the same structure.

Claims 55, 56, 58 and 59 being dependent on claim 54 are also rejected.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34 and 56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 34 recites the limitation which is already recited in claim 60, lines 4-8. Although the language used in claim 60 is different from the language used in claim 34, claim 34 fails to further limit the structure of a sterile resistive medical holding apparatus recited in claim 60.

Claim 56 recites the limitation which is already recited in claim 54, lines 14-16. Although the language used in claim 54 is different from the language used in claim 56, .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 60, 33 and 41-44 are allowed.
Claims 32, 36 and 39 would be allowable if rewritten to overcome the objections as set forth in the current office action.
Claims 34, 37, 38, 45, 47, 48, 52 and 53 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 54-56, 58 and 59 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a medical holding apparatus comprising: a flexible, elongated, injection molded substrate having a slightly curved upper surface, having one or more curvilinear channels and having a resistance projection, wherein each of the at least one curvilinear channel has a depth and has lateral surfaces substantially perpendicular to the upper surface wherein the resistance projection has a depth corresponding to the depth of each of the at least one curvilinear channel and extends from about 10% to about 90% perpendicularly across each of the at least one 
The closest prior art for a medical holding apparatus is Dobkin (US 5,643,217) as discussed in Final Rejection mailed on 11/22/2019 including a flexible, elongated, molded substrate having one or more curvilinear channels and having a resistance projection, wherein each of the at least one curvilinear channel has a depth and has lateral surfaces substantially perpendicular to the upper surface, the resistance projection extends from about 10% to about 90% perpendicularly across each of the at least one curvilinear channel in a direction parallel to the upper surface but is silent regarding a flexible, elongated, injection molded substrate having a slightly curved upper surface, wherein the resistance projection has a depth corresponding to the depth of each of the at least one curvilinear channel.
Teirstein et al. (US 2010/0010475 A1) discloses the closest prior art for a flexible, elongated injection molded substrate but is silent regarding wherein the substrate having a slightly curved upper surface, the resistance projection has a depth corresponding to the depth of each of the at least one curvilinear channel. 
Grabenkort et al. (US 5,238,010) discloses the closest prior art for the substrate having a slightly curved upper surface but is silent regarding the resistance projection has a depth corresponding to the depth of each of the at least one curvilinear channel.
Claims 55, 56, 58 and 59 being dependent on claim 54 are also rejected.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a sterile resistive medical holding apparatus comprises; a flexible, elongated, injection molded substrate having a slightly curved upper surface, at least one curvilinear channel comprising a resistance 
The closest prior art for a medical holding apparatus is Dobkin (US 5,643,217) as discussed in Final Rejection mailed on 11/22/2019 including a flexible, elongated, molded substrate having at least one curvilinear channels comprising a resistance projection, wherein each of the at least one curvilinear channel has a depth perpendicular to the upper surface wherein the resistance projection extends from about 10% to about 90% perpendicularly across each of the at least one curvilinear channel in a direction parallel to the upper surface but is silent regarding a flexible, elongated, injection molded substrate having a slightly curved upper surface, wherein the resistance projection has a depth corresponding to the depth of each of the at least one curvilinear channel.
Teirstein et al. (US 2010/0010475 A1) discloses the closest prior art for a flexible, elongated injection molded substrate but is silent regarding wherein the substrate having a slightly curved upper surface, the resistance projection has a depth corresponding to the depth of each of the at least one curvilinear channel. 
Grabenkort et al. (US 5,238,010) discloses the closest prior art for the substrate having a slightly curved upper surface but is silent regarding the resistance projection has a depth corresponding to the depth of each of the at least one curvilinear channel.
Claims 32-39, 41-45, 47, 48, 52 and 53 being dependent on claim 60 are also indicated allowable.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 5/22/2020, with respect to claims 54 and 60 have been fully considered and are persuasive.  The rejection of claims 54 and 60 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.